              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00092-MR-WCM


KATHERINE MONICA VICKERS,        )
ESTATE OF KATHERINE              )
MONICA VICKERS, and RUPA         )
VICKERS RUSSE, individually and  )
as Executor of the Estate of     )
Katherine Monica Vickers,        )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                    ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s “Appeal of Informa

Pauperis Denial” [Doc. 10].

      The Plaintiff Rupa Vickers Russe (“Russe”) purporting to represent

herself and the Estate of Katherine Monica Vickers (“Estate”), previously filed

an application seeking leave to proceed in forma pauperis. [Doc. 2]. The

Magistrate Judge denied that application without prejudice and gave Russe

the opportunity to submit an Amended Application to clarify the financial

status of the individual parties. [Doc. 5].




     Case 1:20-cv-00092-MR-WCM Document 11 Filed 09/21/20 Page 1 of 3
       Russe then filed an amended and consolidated in forma pauperis

application (the “Amended Application”). [Doc. 7-2]. The Magistrate Judge

denied the Amended Application based on the finding that the “Estate has

unencumbered assets of over $500,000.00.” [Doc. 8 at 4].1

       In the Appeal, the Russe argues that the Magistrate Judge erred in

finding that the Estate has unencumbered assets of over $500,000. [Doc. 10

at 2]. Russe instead states that the Estate has no assets and the properties

described are jointly owned by Russe and Russe’s daughter (who is not a

party to this action). Russe asks the Court to “accept Plaintiff Russe’s

statement[s]” regarding the assets of the Estate and the ownership of the

property and asks the Court to allow Russe to again amend and submit

separate applications. [Id. at 4].

       Whether the properties are owned by the Estate, Russe, or in part by

another party does not affect the denial of proceeding in forma pauperis. As

long as one of the plaintiffs is financially capable of paying the single filing

fee, proceeding in forma pauperis is not appropriate. This remains true even

considering the Russe’s argument that the “properties are not available to



1 The Magistrate Judge also noted that (1) “a deceased person does not have Article III
standing;” and (2) that Plaintiff “Russe’s ability to appear pro se for the Estate, as well as
on her own behalf, is unclear.” [Doc. 8 at 2]. The Court also notes these concerns, but
like the Magistrate Judge, the Court will assume solely for the purposes of the Amended
Application that Plaintiff Russe may appear on behalf of the Estate.
                                              2
      Case 1:20-cv-00092-MR-WCM Document 11 Filed 09/21/20 Page 2 of 3
sell in order to cover the filing fee in this matter.” [Id. at 4]. Furthermore, it

appears that Russe has an income of at least $1,700 a month. [Doc. 7 at 1].

The Court finds that the existence of the properties at such a value, along

with Russe’s income, indicates that Russe has the ability to pay the filing fee

for this case. In examining the record and the Appeal, the Court finds that

the Magistrate Judge properly denied the application to proceed in forma

pauperis.

                                       ORDER

      IT IS, THEREFORE, ORDERED, that the Plaintiff’s Appeal of the

Magistrate’s Order and Application to Proceed in Forma Pauperis [Doc. 10]

is DENIED, and the decision of the Magistrate Judge is AFFIRMED.

      IT IS FURTHER ORDERED, that the Plaintiff(s) shall pay the required

filing fee within fourteen (14) calendar days of the entry of this Order. Failure

to pay the required filing fee within the time required will likely result in the

dismissal of this action without prejudice.

      IT IS SO ORDERED.

                        Signed: September 21, 2020




                                            3
     Case 1:20-cv-00092-MR-WCM Document 11 Filed 09/21/20 Page 3 of 3
